Citation Nr: 1506032	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-30 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraines, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include a generalized anxiety disorder (GAD), dysthymia, a mood disorder, and an adjustment disorder.

5.  Entitlement to service connection for bilateral knee disabilities.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for hiatal hernia, left side.

8.  Entitlement to service connection for hypogonadism.

9.  Entitlement to service connection for erectile dysfunction (ED).

10.  Entitlement to service connection for benign prostatic hypertrophy (BPH).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010, October 2010, and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the April 2010 rating decision, the RO, in relevant part, denied entitlement to service connection for back problems, and declined to reopen claims of entitlement to service connection claims for PSTD, migraines, and bilateral talofibular laxity (previously noted as chronic ankle disability).  In the October 2010 rating decision, the RO denied entitlement to service connection for hiatal hernia, left side, hypogonadism, ED, and BPH. In the September 2012 rating decision, the RO denied entitlement to service connection for a bilateral knee condition.

The Veteran and his wife testified at a hearing before the undersigned in July 2014.  A hearing transcript is of record.

The Veteran originally filed a claim for service connection for PTSD; however, additional psychiatric diagnoses are noted in the record, and a claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the claim of entitlement to service connection for PTSD was previously denied in a final May 1988 rating decision, the additional aspects of the psychiatric disorder claim have not been previously adjudicated and are properly considered de novo.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The issues of entitlement to service connection for bilateral inguinal hernias, a neck disability, and a neurogenic bladder have been raised by the record.  See, e.g., April 2010 treatment report from Shoals Urological Associates (noting neurogenic bladder possibly caused by back injury during service).  With respect to inguinal hernias, the Veteran's representative indicated during the July 2014 hearing that he believed the claim on appeal should have been for inguinal hernias, rather than a hiatal hernia.  Additionally, both the inguinal hernia and neck disability issues were addressed in a March 2012 VA examination report.  Nonetheless, none of these claims has yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a psychiatric disorder other than PTSD, a hiatal hernia, hypogonadism, ED and BPH are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  In a May 1988 rating decision, the RO, inter alia, denied entitlement to service connection for a chronic ankle disability, PTSD, and migraines.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of the notice of decision.

2.  With respect to the left ankle disability and migraine claims, evidence received since the May 1988 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating these service connection claims. 

3.  With respect to the PTSD claim, evidence received since the April 2000 rating decision does not raise a reasonable possibility of substantiating the service connection claim.

4.  The Veteran's migraines and low back, bilateral knee, and left ankle disabilities were at least as likely as not incurred in active service.  


CONCLUSIONS OF LAW

1.  The May 1988 rating decision that denied the Veteran's service connection claims for a chronic ankle disability, PTSD, and migraines is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  With respect to the service connection claims for a left ankle disability and migraines, evidence received since the May 1988 rating decision is new and material; and the claims of entitlement to service connection for these disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  With respect to the service connection claim for PTSD, evidence received since the May 1988 rating decision is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4.  The criteria for entitlement to service connection for migraines have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

6.  The criteria for entitlement to service connection for bilateral knee disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

7.  The criteria for entitlement to service connection for a left ankle disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's petition to reopen the previously denied claim of entitlement to service connection for PTSD, in an April 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Particularly, the Veteran was notified of the evidence needed to reopen his claim of entitlement to service connection for PTSD loss, as well as the evidence necessary to establish the underlying benefit sought, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006), abrogated in part by Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); VAOPGCPREC 6-2014 (Nov. 21, 2014).

With respect to the duty to assist, the Veteran's service treatment records (STRs), and post-service VA and private treatment records were obtained.  There is no indication of outstanding treatment records pertaining to PTSD.  While the Veteran was not afforded a VA examination with respect to this claim, such was not warranted in this case.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011) (providing that the duty to provide a medical examination or obtain a medical opinion "applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured."); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that once the Board decides that a claim cannot be reopened, the duty to provide an appellant with a new medical examination is extinguished and the adequacy of any new examination becomes moot.)

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c)(2)).  At the Veteran's July 2014 Board hearing, the PTSD issue was identified, and the basis for denial of the claim was explained.  The undersigned specifically explained that evidence of a diagnosis of PTSD was needed; thus an explanation of what the Veteran needed to substantiate the claim was conveyed.  The Bryant duties were thereby met.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating this claim.  38 U.S.C.A. § 5103A(a)(2) (West 2014).

II.  New and Material Evidence 

In a May 1988 rating decision, the RO denied entitlement to service connection for chronic ankle disability, PTSD, and migraines.  The Veteran did not appeal the RO's decision.  No additional evidence relevant to these claims was associated with the claims file within one year of that rating decision.  Cf. 38 C.F.R. § 3.156(b).  Thus, the May 1988 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  

At the time of the May 1988 rating decision, relevant evidence of record included the Veteran's service treatment records (STRs), a March 1988 VA examination, private treatment records dated from August 1977 to November 1986, and a December 1986 statement from the Veteran.   

Relevant evidence obtained since the May 1998 rating decision includes various private treatment records dated between March 1995 and June 2013, showing a history of migraines; March 2012 VA examination reports, showing that the Veteran suffered from migraines through approximately 2010, and diagnosing degenerative arthritis of the back and left ankle Achilles tendonitis, and showing calcaneal enthesopathy of the plantar fascia and prominent enthesopathy of the Achilles tendon; multiple letters from private physician providing favorable etiology opinions with respect to current orthopedic and musculoskeletal disabilities; and the July 2014 Board hearing transcript, containing the Veteran's testimony with respect to current headaches and left ankle disability and his contention that he has had continual ankle and headache problems since service.  

With respect to the left ankle disability and migraine headache claims, this new evidence was not previously submitted, relates to unestablished facts necessary to substantiate these claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating these service connection claims.  See Shade, supra.  The new evidence provides clear indication of the Veteran's in-service injury to which he attributes these disabilities; and indication of current disability.  Moreover, through the Veteran's reports and medical opinions, there is evidence of a nexus between these current disabilities and service.  Thus, the new evidence with respect to these claims is new and material and the claims of entitlement to service connection for a left ankle disability and migraines are reopened.

With respect to the PTSD claim, there was no evidence of record at the time of the final May 1988 denial of that claim to show that he had current PTSD.  Evidence received since the time of that decision fails to reveal current PTSD.  In fact, all evidence received since that time, including the results of an April 2011 VA mental health evaluation, continues to affirm the finding that the Veteran does not have current PTSD.  Therefore, while evidence submitted since the May 1988 denial is new in that it had not previously been submitted, it is not material, as it does not relate to a previously unestablished fact necessary to substantiate the Veteran's claim; namely, evidence of a current PTSD diagnosis.  Therefore, as the additional evidence is not both new and material as to this claim, the claim of entitlement to service connection for PTSD is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as migraines, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

The evidence shows that the Veteran has current migraines, and back, bilateral knee, and left ankle disabilities.  With respect to migraines, a March 2012 VA examination report noted the Veteran had not had serious headaches for about two years.  Cf. Mclain v. Nicholson, 21 Vet. App. 319, 321 (2007).  During his July 2014 Board hearing, however, the Veteran reported that he still had migraines on a monthly basis, but that they were less frequent following prior back surgery.  He is competent to report having continual headaches.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).

With respect to the left ankle disability, as noted, the March 2012 VA examiner diagnosed left ankle Achilles tendonitis, and reported that calcaneal enthesopathy of the plantar fascia and prominent enthesopathy of the Achilles tendon were shown via imaging.  X-rays suggested possible relation of these findings to remote trauma.

Diagnosed back and knee disabilities include degenerative arthritis, diagnosed during March 2012 and August 2012 VA examinations, and low back degenerative disc disease and spondylosis, noted in a September 2013 letter from a private physician.

The Veteran attributes these claimed disabilities to an incident that took place during a parachute jump in service.  He has testified and provided statements that during the jump in questions, part of his uniform was caught in a buckle, resulting in weight from his gear being pulled down hard on his shoulder, and also resulting in a fast, hard landing.  He noted that he had back pain and that he passed out for a short time before being ordered to get on a truck.  He testified that he was not treated until the next morning, but that due to the stringent requirements for U.S. Army Rangers, he was not referred for hospital care.  He only received Ace bandages and pain medication.  He also noted that he had bloody urine for several days afterward.  He has provided evidence, including multiple statements from former fellow service members and testimony indicating that the stringent atmosphere within a Ranger unit did not allow for reports of less than serious medical injury.

The Veteran's STRs do not specifically reference the reported parachuting incident.  They do, however, contain multiple reports of ankle pain, including from parachuting, and of migraines.  Regardless, the Veteran submitted a February 2011 statement from J. W. A., a former fellow service member, corroborating his report.  Mr. A. noted that the Veteran was severely injured during the jump and indicated that he indeed was only treated with Ace bandages and pain medication, and that he urinated blood for the next few days.  This evidence establishes the occurrence of the reported incident.

The Veteran has provided three letters, dated in September 2013 and June 2014, from multiple private physicians giving the opinion that his orthopedic and musculoskeletal disabilities were at least as likely as not the result of the parachuting injury that he sustained during service.  The opinions note the Veteran's reported history, his lack of other significant injury, and are otherwise fully articulated.  Cf. Nieves-Rodriguez, 22 Vet. App. at 303-304.  Therefore, the opinions satisfy the nexus requirement for service connection for the Veteran's claimed back, bilateral knee, and left ankle disabilities.  

With respect to the migraine disability, the Veteran credibly testified during his July 2014 Board hearing that he has continued to suffer from migraines since service.  His report is largely consistent with the evidence of record and is sufficient to establish a continuity of symptomatology of chronic migraine headache disability, thus satisfying the remaining elements of service connection.  See Walker, 701 F.3d 1331.  

While the March 2012 and August 2012 VA examiners provided negative opinions with respect to these disabilities, the August 2012 examiner relied on an absence of evidence of treatment for knee problems during service, and the March 2012 examiner cited to an absence of current headaches, and otherwise largely relied on an absence of evidence of back and left ankle disabilities in the medical records.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The opinions are of only minimal probative value.  

In conclusion, uncertainty has arisen in the record as to whether the Veteran's migraines and left ankle disability preexisted his entry into active service.  Although these conditions were not noted on his entrance examination, STRs refer to migraines and ankle injuries prior to service.  The presumption of soundness attaches; because the disabilities were not identified on the examination when the Veteran was accepted for active service.  There is not clear and unmistakable evidence of both preexisting migraines and ankle disabilities and a lack of in-service aggravation.  See 38 C.F.R. § 3.304(b); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  As such, these claims are treated as ordinary claims for service connection, as the Board has done in this instance.  See Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004). 

 Resolving reasonable doubt in the Veteran's favor; the claims for service connection for migraines, a back disability, bilateral knee disabilities, and a left ankle disability are granted.  38 U.S.C.A. § 5107(b).


ORDER

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for PTSD is denied.

Entitlement to service connection for migraines is granted.

Entitlement to service connection for a back disability is granted.

Entitlement to service connection for bilateral knee disability is granted.

Entitlement to service connection for a left ankle disability is granted.
REMAND

Although the record indicates that the Veteran may have intended to claim service connection for inguinal hernias rather than a hiatal hernia, a June 2006 air contrast upper gastrointestinal series revealed the presence of a hiatal hernia.  Given this evidence and the Veteran's original claim for a hiatal hernia, remand for a VA examination is warranted.  See. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran clearly testified during his July 2014 Board hearing that during parachute jumps, his parachuting harness would push up into his groin with excessive force.  He indicated that his was especially the case during the jump in which he was injured, and that he believed this caused hypogonadism, ED and BPH.  March and April 2010 letters from private treating physicians appeared to indicate that hypogonadism may have been related to the trauma incurred during the parachuting incident.  However, these opinions do not provide the degree of certainty required for medical nexus evidence.  See id.  

During the March 2012 VA examination, the examiner provided a negative opinion and cited an absence of evidence of groin injury during service.  The examiner further opined that the reported parachute jump would not cause the claimed genitourinary disabilities.  The examiner did not address the prior letters from the Veteran's physicians.  Additionally, the Veteran's testimony has added new evidence which was not considered by an examiner.  Remand for a new VA examination is warranted.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

During his July 2014 Board hearing, the Veteran indicated that he felt anxiety due to the treatment for his disabilities.  Additionally, a November 2010 VA mental health intake note indicated that the Veteran felt depressed due to his medical conditions.  A VA examination with respect to the psychiatric disability claim is warranted.  See McLendon, supra.  

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for a hiatal hernia.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hiatal hernia present since March 2010 had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include the parachuting injury reported by the Veteran.  

The examiner must provide reasons for all opinions.

2.  Schedule the Veteran for a new VA genitourinary examination, if possible with a urological specialist.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypogonadism, ED or BPH had its clinical onset during the Veteran's active service, or is related to any in-service disease, event, or injury, to include the parachuting injury reported by the Veteran.  

The examiner should specifically address the March and April 2010 opinions provided by private physicians, and the Veteran's credible testimony regarding injury to the groin as a result of parachute jumping.

The examiner must provide reasons for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions rendered.  

3.  Schedule the Veteran for a VA mental disorders examination.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.

The examiner must identify all of the Veteran's psychiatric disorders, shown since March 2009.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include the parachuting incident that resulted in injury.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disability is proximately due to or the result of (caused by) a service-connected disability or disabilities.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disability is chronically aggravated (permanently made worse) by a service-connected disability or disabilities.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


